*464Bergan, P. J., Gibson, Reynolds and Taylor, JJ., concur; Herlihy, J., concurs in the result, in the following memorandum: I concur in the finding of the majority on the sole ground that recent heart eases have decided that the performance of causally related strenuous physical work, although the ordinary and regular job activity, is sufficient to constitute a heart accident. That being the test, a “push eat” operator engaged in heavy construction work, such as described in the majority decision, meets the required standards. (See Matter of Domash v. Standard Coat, Apron & Linen Serv., 11 A D 2d 575, 576, affd. 9 N Y 2d 889; Matter of Sczesniak v. Whitney, 12 A D 2d 366, 368; Matter of Schecter v. State Ins, Fund, 6 N Y 2d 506.) In my opinion, the finding of the board of “ emotional tensions on the job ” was not supported by substantial evidence.